internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-107769-02 date july re legend settlor wife gst_trust attorney accountant date date date date date year a dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption the facts and representations submitted are as follows on date settlor established the gst_trust and funded the trust with dollar_figurea article first of the gst_trust provides that until such time as a grandchild of settlor attains age the trustee shall distribute trust income to or among settlor’s children and grandchildren in such proportions as the trustee determines in its discretion prior to termination of the gst_trust if there is a grandchild of settlor who plr-107769-02 reaches age or more the trustee shall pay or apply all the trust net_income in equal shares to or for the benefit of settlor’s living grandchildren with an equal share for the children of any deceased grandchild article second authorizes trustee to distribute principal to or for the benefit of any beneficiary to whom the income of the gst_trust may be paid for purposes of maintenance education and welfare of such beneficiary article third provides that the gst_trust is to terminate at the later of a years from the date of its creation or b at such time as there is no living grandchild of settlor under age upon termination the trustee shall divide the principal of the gst_trust into equal shares for the then living grandchildren of settlor and a like equal share for the collective issue of any deceased grandchild the trustee shall distribute to each living grandchild the share so provided for them and shall distribute to the issue of a deceased grandchild per stirpes the share so provided with respect to them article fourth provides that the gst_trust is irrevocable settlor hired attorney to draft the gst_trust attorney had years of experience in trust probate and estate_planning matters attorney represents that settlor’s intent was to treat the dollar_figurea transferred to the gst_trust as a gift made one-half by each and that settlor and wife would allocate their respective gst tax exemptions to the gst_trust attorney represents that he expressed to settlor that gift_tax returns would be required to effect the intended allocations of gst tax exemptions to the gst_trust but there was no discussion as to who would prepare those returns attorney assumed that accountant who prepared settlor’s and wife’s income_tax returns for that year would prepare the gift_tax returns wife died on date attorney was engaged as counsel for wife’s estate in the course of assembling information relative to her estate_tax liability attorney discovered that gift_tax returns had not been filed for the transfer to the gst_trust by date the trustee as authorized by state law divided the trust into three separate trusts two gst-exempt trusts and one gst-nonexempt trust the assets of the original trust were divided on a fractional basis such that each separate trust participated ratably in all appreciation and depreciation of the original trust assets since year each new trust continues to have the same terms as the original trust in an earlier private_letter_ruling the service ruled that the division of the gst_trust into three separate trusts will be respected for gst purposes on date attorney filed the year gift_tax returns for settlor and wife and attempted to allocate taxpayers' gst exemptions to the two gst-exempt trusts on settlor’s return the executor of wife’s estate signified consent to split the gifts and on wife’s return settlor signified consent to split the gifts plr-107769-02 settlor died on date no allocation of settlor’s and wife’s gst tax exemptions were made to the gst_trust on settlor’s or wife’s estate_tax returns the trustee sued attorney’s law firm for failing to make timely gst allocations on timely filed year gift_tax returns attorney’s law firm ultimately accepted primary responsibility for the failure_to_file timely gift_tax returns for settlor and wife pursuant to a settlement agreement executed on date the law firm established a reimbursement trust the assets of which are to be employed to defray any gst tax which the gst_trust or its beneficiaries may ultimately incur you have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayers’ gst exemptions to the gst_trust and that such allocations are to be made based on the value of the transferred assets to the gst_trust as of date the date of the transfer to the gst_trust sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified their consent to the application of paragraph in the case of all such gifts during the calendar_year by either while married to the other sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made the consent may not be signified after the 15th of april following the close of such year unless before such 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse thus if a late return is filed the consent must be made on the first return filed for such year sec_25_2513-2 of the gift_tax regulations provides that the executor or administrator of a deceased spouse may signify the consent under sec_2513 sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2642 provides that except for direct_skip transfers the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made plr-107769-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the decedent’s federal estate_tax_return to the extent not otherwise allocated by the decedent’s executor on or before that date sec_2652 provides that for purposes of the gst tax the term transferor means the decedent in the case of any property subject_to the estate_tax and the donor in the case of any property subject_to the gift_tax sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and plr-107769-02 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in b or b or an election described in b or c under the provisions of accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the estates of settlor and wife are granted an extension of time of days from the date of this letter to make an allocation of settlor’s and wife’s unused gst_exemption to the gst_trust which comprises the two gst-exempt trusts and the one gst-nonexempt trust the allocation will be effective as of date and the gift_tax value of the transfer to the gst_trust will be used in determining the amount of gst tax exemption to be allocated to the two gst-exempt trusts and the one gst-nonexempt trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-107769-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely yours _________________________ william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes copy of this letter
